             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


CLIFFORD DEVINE,                    *
                                    *


       Plaintiff,                   *
                                    *


             V.                     *            CV 118-195
                                    ★


UNITED STATES,                      *
                                    *


                                    *
       Defendant



                              ORDER




       Before the Court are   Defendant's Amended Motion to Dismiss

(Doc. 15) and Plaintiff's Second Motion for Leave to Amend (Doc.

28).     The Court first addresses Plaintiff's request to amend his

complaint.    On October 8, 2019, the Court denied Plaintiff's first

motion for leave to amend but clarified that the denial did not

foreclose Plaintiff's ability to file a proper motion for leave to

amend.    (Order, Doc. 27, at 4.)   Plaintiff filed the present motion

for leave to amend on October 17, 2019.     (Second Mot. to Am., Doc.

28.)

       Unless filed within the window allowing a party to amend as

a matter of course, ^'a party may amend its pleading only with the

opposing party's written consent or the court's leave."        Fed. R.

Civ. p. 15(a)(1)-(2).     Defendant does not object to Plaintiff's

Second Motion for Leave to Amend.       (Resp. to Second Mot. to Am.,

Doc. 29.)     Therefore, the Court GRANTS Plaintiff's Second Motion
for Leave to Amend (Doc. 28).      Plaintiff SHALL file his Amended

Complaint as a stand-alone entry on the docket within THREE (3)

DAYS from the date of this Order.


     The Court now turns to Defendant's Amended Motion to Dismiss,

which challenges Plaintiff's original complaint (Doc. 1).         ""It is

well-established    that   an   amended   complaint     super[s]edes    an

original complaint and renders the original complaint without

legal effect."     Renal Treatment Ctrs.—Mid-Atl., Inc. v. Franklin

Chevrolet-Cadillac-Pontiac-GMC, No. 608CV087, 2009 WL 995564, at

*1 (S.D. Ga. Apr. 13, 2009) (quoting In re Wireless Tel. Fed. Cost

Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005)) (citing

Fritz V. Standard Sec. Life Ins. Co. of N.Y., 676 F.2d 1356, 1358

(11th Cir. 1982)); accord Malowney v. Fed. Collection Deposit Grp.,

193 F.3d 1342, 1345 n.l (11th Cir. 1999) (''An amended complaint

supersedes an original complaint.").       Here, Plaintiff's Amended

Complaint supersedes his original complaint.          Accordingly, IT IS

HEREBY ORDERED that Defendant's Amended Motion to Dismiss (Doc.

15) is DENIED AS MOOT.     Having resolved Defendant's Amended Motion

to Dismiss, the Court DIRECTS the Clerk to lift the stay.              (See

Order, Doc. 23.)

     ORDER ENTERED at Augusta, Georgia, this              ay of January,

2020.



                                 J. RANDAIr-HALL, CHIEF JUDGE
                                 united/states district court
                                 "southern district of GEORGIA
